Citation Nr: 0807507	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to June 20, 2001, for 
the grant of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1967 to September 1971 and from January 1974 to 
October 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for tinnitus, 
and assigned a 10 percent rating, effective February 23, 
2004.  The veteran appealed the effective date.  

Then, in a July 2005 decision, the RO granted an effective 
date of June 20, 2001, for the award of service connection 
for tinnitus, based on clear and unmistakable error in a 
prior rating decision.  The veteran continued his appeal for 
an earlier effective date.  


FINDINGS OF FACT

1.  The veteran served on active duty from November 1967 to 
September 1971 and from January 1974 to October 1981.  

2.  The RO received the veteran's initial application for 
disability compensation (specifically, service connection for 
hearing loss) in October 1981.

3.  In a December 1981 rating decision, the RO denied service 
connection for tinnitus based, in part, on records from the 
veteran's first period of service, which did not show 
evidence of tinnitus, and on a VA examination report of 
November 1981, which provided a diagnosis of intermittent 
tinnitus but not an opinion as to date of onset.  

4.  The RO notified the veteran of the December 1981 rating 
decision and of his appellate rights in a letter sent to him 
later that month; he did not appeal the decision.

5.  After receiving the veteran's records from his second 
period of service in April 2001, in connection with the 
filing of a different claim, the RO reconsidered the claim of 
service connection for tinnitus. 

6.  The RO subsequently reopened and granted the veteran's 
claim of service connection for tinnitus based on a VA 
examination of June 20, 2001, which diagnosed tinnitus and 
provided a medical opinion relating the veteran's tinnitus to 
in-service acoustic trauma, and not based on information 
contained in the additional service department records that 
were previously not of record, which did not show evidence of 
tinnitus.  


CONCLUSIONS OF LAW

1.  The December 1981 RO rating decision, which denied 
service connection for tinnitus, is final.  38 U.S.C.A. § 
7105(c) (West 1991 and 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1981, 2007).

2.  An effective date for the grant of service connection for 
tinnitus earlier than June 20, 2001, the date of a VA 
examination first showing a relationship between the 
veteran's tinnitus and his period of service, after the RO 
reconsidered the claim upon receipt of additional service 
medical records not previously of record, is not warranted.  
38 U.S.C.A. §§ 5110(a), 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(c), 3.400(q)(r) (2006, 2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

As the law and not the facts are dispositive in this case, 
there is no reasonable possibility that further assistance to 
the veteran would substantiate his claim, and the provisions 
of the VCAA do not apply.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran claims that the effective date of the grant of 
tinnitus should be prior to June 20, 2001, the date that the 
RO assigned.  He asserts that the effective date should be 
the date of his discharge from service in October 1981. 

In this case, the essential facts are not in dispute.  
Service department records show that the veteran served on 
active duty from November 1967 to September 1971 and from 
January 1974 to October 1981.  In October 1981, he filed an 
initial claim for VA disability compensation based on claimed 
hearing loss.  He subsequently underwent a VA audiological 
examination in November 1981, at which time periodic tinnitus 
was noted.  The diagnosis was bilateral high frequency 
sensorineural hearing loss with intermittent tinnitus; the 
examination report did not contain any opinion relating to 
date of onset of the tinnitus.  In a November 1981 letter, 
the RO requested the veteran to provide any service medical 
treatment records in his possession.  Those service medical 
records in possession of the RO at that time consisted only 
of records from the veteran's first period of service, which 
did not show evidence of tinnitus.  

In a rating decision of the RO in December 1981, the RO 
denied service connection for tinnitus.  The decision was 
based upon a review of the veteran's records from his first 
period of military service and the VA examination report. 



The RO acknowledged that only the service medical records 
from the first period of service were received, and that the 
claim would be reconsidered upon receipt of additional 
service medical records.  The veteran was notified of this 
decision and of his appellate rights in a letter dated in 
December 1981, but he did not appeal the decision.  

In April 2001, in connection with a different claim filed by 
the veteran, the RO obtained the veteran's records from his 
second period of military service.  These records showed 
evidence of hearing loss, but not of tinnitus.  On its own, 
and without having received any claims regarding hearing loss 
and tinnitus, the RO scheduled the veteran for a VA 
audiological examination on June 20, 2001, at which time 
there was a diagnosis of noise-induced high frequency 
sensorineural hearing loss with periodic tinnitus that was 
more likely than not initially caused by acoustic trauma 
during the veteran's military service.    

The RO, in a September 2001 rating decision, granted the 
veteran's claim of service connection for hearing loss based 
on the service medical records from the veteran's second 
period of service, effective from October 1981, but denied 
service connection for tinnitus, stating that new and 
material evidence had not been received to reopen the claim.  
The veteran again applied to reopen his tinnitus claim in 
February 2004, and in an August 2004 rating decision, the RO 
granted service connection for tinnitus, effective from 
February 2004.  However, the veteran appealed the effective 
date, and in a decision in July 2005, the RO granted an 
effective date of June 20, 2001, the date of the VA 
examination, based on clear and unmistakable error in the 
September 2001 rating decision, as the RO should have 
reopened the claim and granted it on the merits at that time 
based on the findings of the June 20, 2001 VA examination.  

In January 2007, the veteran claimed that there was clear and 
unmistakable error committed in the December 1981 rating 
decision, denying service connection for tinnitus.  In an 
April 2007 rating decision, the RO determined that there was 
not clear and unmistakable error in the December 1981 rating 
decision, denying service connection for tinnitus.  The 
veteran was notified of this decision and of his appellate 
rights in April 2007.  He has not appealed the decision.  

Legal Criteria

As noted, the veteran seeks an earlier effective date for a 
grant of service connection for tinnitus.  The effective date 
for a grant of service connection is the day following the 
date of separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service.  Otherwise, it is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).  

For reopened claims, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).  However, where the new and 
material evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (2006).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).



It is noted that during the pendency of the appeal, revisions 
were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective on 
October 6, 2006.  38 C.F.R. § 3.156(c) was revised to 
establish clearer rules regarding reconsideration of 
decisions on the basis of newly discovered service department 
records.  The substance of 38 C.F.R. § 3.400(q)(2) is now 
included in the revised § 3.156(c).  Prior to the revision, 
38 C.F.R. § 3.400(q)(2) governed the effective date of 
benefits awarded when VA reconsidered a claim based on newly 
discovered service department records.  The prior 38 C.F.R. 
§ 3.400(q)(1) is redesignated as new § 3.400(q)(1) and (2) 
without substantive change.  See 70 Fed. Reg. 35388 (2005).  
The Board therefore finds there is no prejudice to the 
veteran in considering the revised 38 C.F.R. § 3.156(c) prior 
to giving the RO an opportunity to review the appeal.  38 
C.F.R. § 19.31 (2007).

The provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2), in 
effect prior to October 6, 2006, together establish an 
exception to the general effective date rule in 38 C.F.R. 
§ 3.400 which provides that the effective date of an award of 
benefits will be the date of claim or the date entitlement 
arose, whichever is later.  The exception applies when VA 
receives official service department records that were 
unavailable at the time that VA previously decided a claim 
for a benefit and those records lead VA to award a benefit 
that was not granted in the previous decision.  Under this 
exception, the effective date of such an award may relate 
back to the decision of the original claim or date 
entitlement arose, which ever is later, even though the 
decision on that claim may be final under 38 C.F.R. § 3.104.

As noted, 38 C.F.R. § 3.156(c) was revised to clarify VA's 
current practice that when VA receives service department 
records that were unavailable at the time of the prior 
decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c).  Because 
the rule regarding effective date of an award of benefits 
based all or in part on newly-discovered service department 
records is now included in 38 C.F.R. § 3.156(c), the 
effective date provision was removed from 38 C.F.R. 
§ 3.400(q).

Therefore, effective on or after October 6, 2006, 38 C.F.R. § 
3.156(c) provides that notwithstanding any other section in 
this part, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section.  Further, 38 C.F.R. § 
3.156(c)(i)(3) provides that an award made based all or in 
part on the records identified by paragraph (c)(1) of this 
section is effective on the date entitlement arose or the 
date VA received the previously decided claim, whichever is 
later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.

Analysis

As for the award of service connection for tinnitus, the RO 
assigned the earliest date allowed by VA law, that is, the 
date of a VA examination first showing a relationship between 
the veteran's tinnitus and his period of service, after the 
RO reconsidered the claim upon receipt of additional service 
medical records that were previously not of record.  Notably, 
the grant of service connection for tinnitus was not based on 
or supported by the additional service medical records that 
had been unavailable prior to April 2001, but on the VA 
examiner's opinion relating the veteran's tinnitus to his in-
service acoustic trauma.  For this reason, an effective date 
is not made retroactive to the day following the veteran's 
discharge from service in October 1981, based on the filing 
date of his original claim within a year of his separation.  
(In this way, the effective dates for the awards of service 
connection for tinnitus and hearing loss differ, because the 
grant of service connection for hearing loss was ostensibly 
made based on the additional service medical records received 
in April 2001, which showed evidence during service of 
hearing loss.)  

There is no evidence of record to show that there was any 
communication from the veteran or his representative 
indicating an intent to apply for service connection for 
tinnitus, constituting a pending claim - formal or otherwise, 
prior to June 20, 2001.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 
3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).  And 
the veteran has not claimed such.  

As for the award of service connection for tinnitus, again 
the RO assigned the earliest date allowed by VA law.  As the 
veteran did not appeal the December 1981 rating decision, 
which denied service connection for tinnitus, that RO 
decision is considered final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 20.302, 20.1103.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  In connection with the instant 
appeal, the veteran in January 2007 argued clear and 
unmistakable error in the prior final rating decision of 
December 1981, but the RO denied this claim in an unappealed 
April 2007 rating decision.    

Inasmuch as the December 1981 RO decision is final, the 
effective date of the grant of service connection for 
tinnitus must be determined in relation to a subsequent 
reopened claim supported by new and material evidence, 
subject to the provisions pertaining to receipt of additional 
service medical records heretofore not considered.  A final 
decision can be reopened upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

After the RO's last final disallowance of the claim in 
December 1981, the claim for tinnitus was not reconsidered 
until after the additional service medical records, which 
were not of record at the time of the RO's initial decision, 
were received in April 2001, in relation to another claim 
that was filed.  As noted, these service medical records did 
not constitute new and material evidence to reopen the 
veteran's claim, and thus an effective date corresponding to 
the day following separation from service for an initial 
claim filed within a year of separation from service in 
October 1981 is not to be assigned.  Rather, it was the 
clinical finding and medical opinion of the VA examiner on 
June 20, 2001, that constituted the new and material evidence 
to reopen the claim.  And from this medical evidence, the 
veteran's entitlement to service connection for tinnitus 
arose, and accordingly it established the effective date for 
the award.  38 C.F.R. § 3.400(r).  

In other words, the newly received service medical records in 
April 2001 did not provide the basis for the subsequent grant 
of service connection for tinnitus in this case.  Just like 
the records from his first period of service, these records 
did not show evidence of tinnitus, and thus they are merely 
cumulative of evidence already on file.  As such, the 
provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q) either prior 
to or after October 6, 2006, do not support an earlier 
effective date for the grant of service connection for 
tinnitus where the additional service department records are 
not dispositive of the claim.

For the foregoing reasons, the Board concludes that there is 
no legal basis to award the veteran an effective date earlier 
than June 20, 2001, for the grant of service connection for 
tinnitus.  Therefore, VA must deny his claim as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the issue in the instant case, the 
benefit-of-the-doubt rule is not applicable.  


ORDER

An effective date prior to June 20, 2001, for the grant of 
service connection for tinnitus, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


